DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 15 March 2022, amendment to claims 1, 10, 12, 14 and 20 have been made, claim 9 is cancelled, and claims 21 and 22 are added.
New in this Office Action are 103 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2014/0037995 A1) in view of Kim (US 2011/0135968 A1). Hereinafter referred to as Lee and Kim, respectively.
Regarding claim 1, Lee discloses a battery system (“battery pack 100” [0053], 100 Fig. 1) comprising:
a battery (“bare cell 150” [0054]) comprising a housing containing one or more battery cells (“battery case 140” [0054], 140 Fig. 8), wherein the housing of the battery includes a first electrode terminal (112 Fig. 6, “first … electrode tab” [0055]) and a second electrode terminal (113 Fig. 6, “second electrode tab” [0055]) accessible along a first surface of the housing of the battery (the horizontal plane of the battery 150 that contains 112 and 113 in Fig. 6); and
a module (120 Fig. 6,  “protective circuit module 120” [0053]) physically coupled to an exterior surface of the housing (the arrangement of 120 on 150 in Fig. 1) and electrically coupled with the battery (“protective circuit module 120 may be connected to the electrode tab 111 through the connection tab 130” [0058]), the module comprising:
a circuit board (“circuit board having a circuit pattern” [0059]) characterized by a first surface facing the one or more battery cells of the battery and a second surface opposite the first surface (“include the first surface 121 and the second surface 122 opposite to the first surface” [0056], Figs. 1-2 and 6);
a first conductive tab electrically coupling the module with the first electrode terminal (the 130 that corresponds to 112 in Fig. 6); and
a second conductive tab electrically coupling the module with the second electrode terminal (the 130 that corresponds to 113 in Fig. 6).
Lee does not disclose the module comprising:
a mold extending from the first surface of the circuit board toward the one or more battery cells, and
wherein the second conductive tab extends across the mold substantially parallel to the first surface of the circuit board.
However, Kim discloses a module for a battery cell (110 Fig. 4, “power control module” [0025]) physically coupled to an exterior surface of the housing of the battery cell (“power control module 110 is … provided at an opposite side (rear surface) thereof with the battery connection terminals 132 and 134” [0056] and “battery connection terminals 132 and 134 of the power control module 110 make contact with the power terminals 153 and 155 of the battery cell 151” [0057], which corresponds to the side surfaces of battery cell 151) and electrically coupled with the battery (“the power control module 110 make contact with the power terminals 153 and 155 of the battery cell 151” [0057]), the module comprising:
a circuit board (“substrate 112” [0026]) characterized by a first surface (the side of 112 that contains chip parts 122 and 124 in Fig. 2) and a second surface opposite the first surface (the side, or surface, of substrate 112 that is shown in Fig. 4);
a first conductive tab electrically coupling the module with the first electrode terminal (132 Fig. 4, “battery connection terminal” [0036]); and
a second conductive tab electrically coupling the module with the second electrode terminal (134 Fig. 4, “battery connection terminal” [0036]).
Kim teaches the module comprising:
a mold (120 Fig. 2, “resin member” [0120]) extending on the first surface of the circuit board (Fig. 2 where resin member 120 extends along the side of 112 that contains the chip parts 122 and 124) toward the one or more battery cells (Fig. 4 where the back side of 110 that is other than 112 extends toward 152 of battery cell 151), and
wherein the second conductive tab extends across the mold substantially parallel to the first surface of the circuit board (Fig. 2 where connection terminal 134 extends on the resin member 120).
Kim further teaches that the mold protects elements of the circuit board by encapsulation ([0032]), and that the second conductive tab extending across the mold and parallel to the first surface of the circuit board connects the module with the battery cell ([0039]), which provides the path for charge or discharge of the battery cell and detects the overcharge, overdischarge, and overcurrent of the battery cell to prevent the battery cell from erroneously operating, or from being overheated or exploding ([0054]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a mold extending from the first surface of the circuit board toward the one or more battery cells to the module of Lee, and to modify the second conductive tab of the module of Lee in view of Kim such that the second conductive tab extends across the mold substantially parallel to the first surface of the circuit board, in order to achieve a protection by encapsulation of elements of the circuit board by the mold, and to connect the module with the battery cell to achieve a path for charge or discharge of the battery cell, detect overcharge, overdischarge, and overcurrent of the battery cell that prevents the battery cell from erroneously operating, or from being overheated and exploding.
Regarding claim 2, modified Lee discloses all the limitations for the battery system as set forth in claim 1 above, and wherein the battery further comprises a port positioned proximate a lateral edge of the first surface of the battery (Lee 142 Fig. 1, “sealing portion” [0077], in particular the vertical side portions of 142 in Fig. 1), wherein the second conductive tab extends between the mold and the port (Kim Fig. 2 where conductive tab 134 extends across the second surface of the module and wraps around the sides of the module 110 and mold 120 that would place it between the mold 120 of Kim and the vertical side portion of port 142 of Lee).
Regarding claim 3, modified Lee discloses all the limitations for the battery system as set forth in claim 2 above, and further comprising a first adhesive (Lee 114 Fig. 3, “film” [0080]) positioned between the second conductive tab and the mold proximate the port (Lee Fig. 3 where film 114 is between where the second conductive tab 130 extends from the module and where the bottom horizontal portion of port 142 is).
Regarding claim 4, modified Lee discloses all the limitations for the battery system as set forth in claim 1 above, and wherein the second conductive tab extends beyond a second lateral edge of the module (the right side of the module 110 in Kim Fig. 2 where conductive tab 134 is located and extends around) opposite a first lateral edge of the module (the left side of the module 110 in Kim Fig. 2), and wherein the second conductive tab extends from the second surface of the module (Lee Fig. 6 where conductive tab 130 extends from the side of the module that is opposite of the side that comprises the circuit board and faces the battery cell, which corresponds to the side of circuit board 112 that is opposite of the side that contains 122 and 124 in Kim Fig. 2).
Modified Lee does not disclose wherein the first conductive tab extends beyond a first lateral edge of the module, and wherein the first conductive tab extends from the second surface of the module.
However, Kim teaches wherein the first conductive tab extends beyond a first lateral edge of the module (“The second ends 133 and 135 of the battery connection terminals 132 and 134 may be provided on one lateral surface of the resin member 120” [0037]), and wherein the first conductive tab extends from the second surface of the module (Kim Fig. 2 where first conductive tab 132 extends from the side of substrate 112 that does not contain circuit board elements 122 and 124). Kim teaches that this structure of the first conductive tab is part of the connection between the module and the battery cell ([0038]), which provides the path for charge or discharge of the battery cell and detects the overcharge, overdischarge, and overcurrent of the battery cell to prevent the battery cell from erroneously operating, or from being overheated or exploding ([0054]).
Therefore, it would have been obvious to further modify the module of modified Lee in view of Kim wherein the first conductive tab extends beyond a first lateral edge of the module, and wherein the first conductive tab extends from the second surface of the module, in order to maintain connection between the module and the battery cell, which provides the path for charge or discharge of the battery cell and detects the overcharge, overdischarge, and overcurrent of the battery cell to prevent the battery cell from erroneously operating, or from being overheated or exploding.
Regarding claim 5, modified Lee discloses all the limitations for the battery system as set forth in claim 4 above, and wherein the second conductive tab extends about the second lateral edge of the module (Kim Fig. 2 where second conductive tab 134 wraps around the right side of the module 110) and wraps across the mold towards the second electrode terminal (Kim Fig. 2 where second conductive tab 134 wraps around the outer surfaces of the mold 120 and the second surface of the circuit board in which 114 is disposed on, and “battery connection terminals 132 and 134 of the power control module 110 make contact with the power terminals 153 and 155” [0057]).
Regarding claim 6, modified Lee discloses all the limitations for the battery system as set forth in claim 4 above, and wherein the first electrode terminal extends proud of the first surface of the battery (Lee Fig. 6 where first electrode terminal 112 extends out of the housing 141 perpendicularly from the first surface of the battery, which is the front face of the battery as shown in Figs. 1-2) towards the first surface of the circuit board (Lee Fig. 6 where the direction of extension of 112 is towards the surface of the module that contains 123, or surface 121), and wherein the first conductive tab extends past a plane of the second surface of the circuit board (Kim Fig. 2 where 132 wraps around the left side of the module 110 that contains the first and second surfaces of the module, which are opposite of one another, and therefore includes past the first surface of the circuit board) to couple with the first electrode terminal (Kim “battery connection terminals 132 and 134 of the power control module 110 make contact with the power terminals 153 and 155” [0057]). 
Regarding claim 7, modified Lee discloses all the limitations for the battery system as set forth in claim 1 above, and wherein an electronic device extends from the first surface of the circuit board towards the battery (Lee 123 Fig. 1, “electronic components” [0059]).
Regarding claim 8, modified Lee discloses all the limitations for the battery system as set forth in claim 1 above, and wherein the circuit board extends substantially parallel to the first surface of the battery (Lee Fig. 1 where surface 121 of module 120 is parallel to the front face of the battery cell 150) to a location proximate the first electrode terminal (Lee Fig. 1 where surface 121 of the module is next to terminal 112).
Regarding claim 10, modified Lee discloses all the limitations for the battery system as set forth in claim 1 above, and further comprising an adhesive extending across the module (Lee 114 Figs 1 and 6, “film” Lee [0080]), and wherein a first end of the adhesive and a second end of the adhesive are coupled with the battery (Lee Fig. 1 where 114 has its left and right lateral sides coupled to the battery 150), and wherein the adhesive comprises an insulation along a portion of the adhesive (Lee “made of a nonconductor” [0080]), and wherein the insulation extends from a first end of the adhesive across the first electrode terminal (Lee Fig. 1 where 114 extends across first electrode terminal 112).
Regarding claim 21, modified Lee discloses all the limitations for the battery system as set forth in claim 1 above, and wherein the mold extends from the first surface of the circuit board toward the housing of the battery (Kim Fig. 4 where the back portion of 110 that contains mold 120 is between surface of the circuit board and the housing of battery 151).
Regarding claim 22, modified Lee discloses all the limitations for the battery system as set forth in claim 1 above, and wherein the mold extends from the second surface of the circuit board away from the housing of the battery (Lee Fig. 1 where the modification of the module in view of Kim disposes the mold on 122, and where Kim Fig. 5 shows mold 120 has a thickness that extends in a direction away from the battery, which corresponds to the vertical front surface of the battery 110 shown in Lee Fig. 1).

Claims 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2014/0037995 A1) in view of Kim (US 2011/0135968 A1), and further in view of Yang et al (WO 2018/186604 A1, citing US 2020/0014001 A1 as the English equivalent in this Office Action). Hereinafter referred to as Yang.
Regarding claim 11, modified Lee discloses all the limitations for the battery system as set forth in claim 1 above, but does not disclose further comprising a flexible coupling extending from the module and comprising a board-to-board connector at a distal end of the flexible coupling.
However, Yang discloses a battery system (“battery pack” [0048]) comprising a module (Fig. 7 – comprising of 121 and 180) electrically coupled with a battery (“bare cell 110” [0051], “The circuit board 121 may be electrically connected to the bare cell 110” [0058]) that comprises a circuit board (“circuit board 121” [0050], 121 in Fig. 7) characterized by a first surface (“upper surface portion (u)” [0062], “u” of 121 Fig. 1) and a second surface (“lower surface (d)” [0059], “d” of 121 Fig. 1), a first conductive tab (“negative electrode lead tab” [0059]) electrically coupling the module with a first electrode terminal of the battery ([0060]), and a second conductive tab (“positive electrode lead tab 123” [0059], 123 Fig. 2) electrically coupling the module with a second electrode terminal of the battery (Fig. 2 where 123 contacts 112). Yang teaches the battery system further comprising a flexible coupling (“connection line 180” [0084], where “folding and unfolding of the connection line 180” [0078] and Fig. 8 and 9 disclose a flexible property of connection line 180) extending from the module (see extension of 180 in Fig. 7) and comprising a board-to-board connector at a distal end of the flexible coupling (“182” Fig. 7, “end portion 182” [0084]). Yang further teaches that the flexible coupling functions as a medium for an electrical connection between the circuit board and a set device ([0063]), and between the battery system and the set device ([0077], Fig. 8), where the set device may be a mobile phone, for example, supplying driving power to the mobile device ([0083]) while maintaining an overall compact set device size ([0085]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a flexible coupling to the battery system of modified Lee in further view of Yang, which extends from the module and comprises a board-to-board connector at a distal end of the flexible coupling, in order to achieve a medium for an electrical connection between the circuit board and a set device, and between the battery system and the set device, where the set device may be a mobile phone, for example, supplying driving power to the mobile device while maintaining an overall compact set device size.
Regarding claim 12, Lee discloses a battery system (“battery pack 100” [0053], 100 Fig. 1) comprising:
a battery (“bare cell 150” [0054]) comprising a recessed can housing (“battery case 140” [0054], 140 Fig. 8) with a lid (142b Fig. 8) characterized by a first surface (the sides of 142a in Fig. 8 that extends vertically), a second surface across the lid (142b Fig. 8), and a third surface across the recessed can housing (the bottom surface of 142a in Fig. 8 that lies flat), wherein one or more battery cells are disposed within the recessed can housing between the second surface and the third surface (“a bare cell 150 together with a battery case 140” [0054], Fig. 8 – 110 is between 142b and the bottom surface of 142a), wherein the second surface and the third surface are substantially parallel to one another (Fig. 8 suggests that 142b and the bottom surface of 142a are parallel to one another when the battery case is in a closed, or sealed, configuration – see end of [0077]), wherein the first surface of the battery extends between the second surface and the third surface (arrangement of the sides of 142a in comparison to 142b and the bottom surface of 142a in Fig. 8), and wherein the first surface comprises a first electrode terminal (112 of 111 in Fig. 6, “first … electrode tab” [0055]) and a second electrode terminal (113 of 111 in Fig. 6, “second electrode tab” [0055] – where “the electrode tab 111 of the electrode assembly 110 may be extracted through the sealing portion 142” [0078]);
a module (120 Fig. 6,  “protective circuit module 120” [0053]) physically coupled with the first surface of the battery defined on the recessed can housing (via 130 in Fig. 3, “connection tab 130 that connects between the electrode assembly 110 and the protective circuit module 120” [0053]) and comprising a circuit board (“circuit board having a circuit pattern” [0059]) characterized by a first surface facing the one or more battery cells (“first surface 121” [0056]), and a second surface opposite the first surface (“include the first surface 121 and the second surface 122 opposite to the first surface” [0056], Figs. 1-2 and 6), wherein the module comprises:
a first conductive tab (the 130 that corresponds to 112 in Fig. 6) extending from the second surface of the circuit board to the first electrode terminal (Fig. 6 – the 130 corresponding to 112 is on 122 of 120); and
a second conductive tab (the 130 that corresponds to 113 in Fig. 6) extending from the second surface of the circuit board to the second electrode terminal (Fig. 6 – the 130 corresponding to 113 is on 122 of 120).
Lee does not disclose wherein the module comprises:
a mold extending from the first surface of the circuit board toward the one or more battery cells; and
a flexible coupling extending from the second surface of the circuit board.
	However, Kim discloses a module for a battery cell (110 Fig. 4, “power control module” [0025]) physically coupled to a first surface of the housing of the battery cell (“power control module 110 is … provided at an opposite side (rear surface) thereof with the battery connection terminals 132 and 134” [0056] and “battery connection terminals 132 and 134 of the power control module 110 make contact with the power terminals 153 and 155 of the battery cell 151” [0057], which corresponds to the side surfaces of battery cell 151 and includes 153 and 155 in Fig. 4) and electrically coupled with the battery (“the power control module 110 make contact with the power terminals 153 and 155 of the battery cell 151” [0057]), the module comprising:
		a circuit board (“substrate 112” [0026]) characterized by a first surface (the side of 112 that contains chip parts 122 and 124 in Fig. 2) and a second surface opposite the first surface (the side, or surface, of substrate 112 that is shown in Fig. 4);
		a first conductive tab electrically coupling the module with the first electrode terminal (132 Fig. 4, “battery connection terminal” [0036]); and
	a second conductive tab electrically coupling the module with the second electrode terminal (134 Fig. 4, “battery connection terminal” [0036]).
Kim teaches the module comprising:
a mold (120 Fig. 2, “resin member” [0120]) extending on the first surface of the circuit board (Fig. 2 where resin member 120 extends along the side of 112 that contains the chip parts 122 and 124) toward the one or more battery cells (Fig. 4 where the back side of 110 that is other than 112 extends toward 152 of battery cell 151).
Kim further teaches that the mold protects elements of the circuit board by encapsulation ([0032]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a mold extending from the first surface of the circuit board toward the one or more battery cells to the module of Lee in view of Kim, in order to achieve protection of elements of the circuit board by encapsulation.
Furthermore, Yang discloses a battery system (“battery pack” [0048]) comprising a module (Fig. 7 – comprising of 121 and 180) electrically coupled with a battery (“bare cell 110” [0051], “The circuit board 121 may be electrically connected to the bare cell 110” [0058]) that comprises a circuit board (“circuit board 121” [0050], 121 in Fig. 7) characterized by a first surface (“upper surface portion (u)” [0062], “u” of 121 Fig. 1) and a second surface (“lower surface (d)” [0059], “d” of 121 Fig. 1), a first conductive tab (“negative electrode lead tab” [0059]) electrically coupling the module with a first electrode terminal of the battery ([0060]), and a second conductive tab (“positive electrode lead tab 123” [0059], 123 Fig. 2) electrically coupling the module with a second electrode terminal of the battery (Fig. 2 where 123 contacts 112). Yang teaches wherein the module comprises a flexible coupling (“connection line 180” [0084], where “folding and unfolding of the connection line 180” [0078] and Fig. 8 and 9 disclose a flexible property of connection line 180) extending from the second surface of the circuit board extending from the module (Fig. 12 – 180 extends from the second surface of 121). Yang further teaches that the flexible coupling functions as a medium for an electrical connection between the circuit board and a set device ([0063]), and between the battery system and the set device ([0077], Fig. 8), where the set device may be a mobile phone, for example, supplying driving power to the mobile device ([0083]) while maintaining an overall compact set device size ([0085]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a flexible coupling extending from the second surface of the circuit board to the battery system of modified Lee in further view of Yang, in order to achieve a medium for an electrical connection between the circuit board and a set device, and between the battery system and the set device, where the set device may be a mobile phone, for example, supplying driving power to the mobile device while maintaining an overall compact set device size.
Regarding claim 13, modified Lee discloses all the limitations for the battery system as set forth in claim 12 above, and wherein the mold extends laterally parallel with the first surface of the battery (Kim Fig. 5 – 120 extends laterally parallel with the side surface of 152 that contains 153 and 155), wherein the first electrode terminal of the battery extends from the first surface of the battery (Lee Fig. 8 – 112 extends from the sides of 142a), and wherein the mold is maintained between the first electrode terminal of the battery and a lateral edge of the battery (Lee Fig. 1 – the modification of Kim disclosed in claim 12 above results in a mold superimposed onto 120 of Lee where mold 110 of Kim is disposed between first electrode terminal 112 and the side ends of the battery cell housing).
Regarding claim 14, modified Lee discloses all the limitations for the battery system as set forth in claim 12 above, and wherein the second conductive tab extends about a lateral edge of the module (Kim Fig. 2 where second conductive tab 134 wraps around the right side of the module 110) and wraps across the mold towards the second electrode terminal (Kim Fig. 2 where second conductive tab 134 wraps around the outer surfaces of the mold 120 and the second surface of the circuit board in which 114 is disposed on, and “battery connection terminals 132 and 134 of the power control module 110 make contact with the power terminals 153 and 155” [0057]), and wherein the second conductive tab is coupled with the mold by a first adhesive (Lee 114 Fig. 3, “film” [0080]) positioned between the second conductive tab and the mold proximate the port (Lee Fig. 3 where film 114 is between where the second conductive tab 130 extends from the module and where the bottom horizontal portion of port 142 is), and wherein the second conductive tab is coupled with the battery by a second adhesive (Lee 114 Figs 1 and 6, “film” Lee [0080]), Lee Fig. 1 where 114 has its left and right lateral sides coupled to the battery 150).
Regarding claim 16, modified Lee discloses all the limitations for the battery system as set forth in claim 12 above, and wherein the second surface of the battery comprises a flange extending proud of an intersection of the first surface of the battery and the second surface of the battery (the flange surrounding 142a in Lee Fig. 8), and wherein the circuit board of the module extends substantially parallel to the first surface of the battery between the flange and the third surface of the battery (Lee Figs. 1-2 – the surface of 120 that contains 123 is parallel to the side surfaces and the top horizontal surface 141 of the battery system shown).
Regarding claim 17, modified Lee discloses all the limitations for the battery system as set forth in claim 12 above, and wherein the module extends across the second electrode terminal of the battery (Lee Fig. 1 – module 120 extends across second electrode terminal 113).
Regarding claim 18, modified Lee discloses all the limitations for the battery system as set forth in claim 12 above, and wherein the circuit board comprises test points accessible on the second surface of the circuit board (Lee “electronic components 123 may be a field effect transistor (FET), an integrated circuit (IC), a positive temperature coefficient (PTC), and the like” [0059] where FETs and PTCs receives measurements to indicate current flow and temperature, respectively).
Regarding claim 19, modified Lee discloses all the limitations for the battery system as set forth in claim 12 above, and wherein the flexible coupling comprises a connector at a distal end of the flexible coupling (Yang Figs. 7-9 “182”, “second end portion” [0084]), and wherein the flexible coupling is coupled with the second surface of the circuit board at a proximal end of the flexible coupling (Yang Fig. 7 where 180 extends from an edge of 121).
Regarding claim 20, Lee discloses a battery system (“battery pack 100” [0053], 100 Fig. 1) comprising:
a battery (“bare cell 150” [0054]), comprising a housing containing one or more battery cells (“battery case 140” [0054], 140 Fig. 8), wherein the housing of the battery includes a first electrode terminal (112 Fig. 6, “first … electrode tab” [0055]), a second electrode terminal (113 Fig. 6, “second electrode tab” [0055]) electrically coupled with the one or more battery cells (“electrode tab 111 may be extracted to the outside from the one side of the electrode assembly 110 so as to transfer the electrochemical energy generated in the bare cell 150” [0055]), and a port accessible along a first exterior surface of the housing of the battery (142 Fig. 1, “sealing portion” [0077], in particular the vertical side portions of 142 in Fig. 1);
a module (120 Fig. 6,  “protective circuit module 120” [0053]) physically coupled with the first exterior surface of the housing (via 130 in Fig. 3, “connection tab 130 that connects between the electrode assembly 110 and the protective circuit module 120” [0053]) and electrically coupled with the battery ([0067]), the module comprising:
a circuit board (“circuit board having a circuit pattern” [0059]) characterized by a first surface facing the one or more battery cells of the battery and a second surface opposite the first surface (“include the first surface 121 and the second surface 122 opposite to the first surface” [0056], Figs. 1-2 and 6);
a first conductive tab electrically coupling the module with the first electrode terminal (the 130 that corresponds to 112 in Fig. 6); and
a second conductive tab electrically coupling the module with the second electrode terminal (the 130 that corresponds to 113 in Fig. 6), wherein the second conductive tab extends from the second surface of the circuit board (Fig. 6 where conductive tab 130 extends from the side of the module that is opposite of the side that comprises the circuit board and faces the battery cell); and
an adhesive (114 Fig. 3) positioned between the second conductive tab and the port (Fig. 3).
Lee does not disclose wherein the module comprises:
a mold extending from the first surface of the circuit board toward the one or more battery cells, wherein the mold extends across the second electrode terminal and the port between the first electrode terminal and a lateral edge of the battery; and
wherein the second conductive tab extends about a lateral edge of the module across the mold and between the mold and the battery;
a flexible coupling extending from the module from a surface of the module opposite the mold; and
the adhesive is positioned between the mold and the second conductive tab.
	However, Kim discloses a battery (“battery cell 151” [0052]), comprising a housing (the outer surfaces of 151 in Fig. 4) including a first electrode terminal (153 Fig. 4), a second electrode terminal (155 Fig. 4), and a port accessible along a first exterior surface of the housing (152 Fig. 4);
a module for a battery cell (110 Fig. 4, “power control module” [0025]) physically coupled to the first exterior surface of the housing of the battery cell (“power control module 110 is … provided at an opposite side (rear surface) thereof with the battery connection terminals 132 and 134” [0056] and “battery connection terminals 132 and 134 of the power control module 110 make contact with the power terminals 153 and 155 of the battery cell 151” [0057], which corresponds to the side surfaces of battery cell 151 and includes 153 and 155 in Fig. 4) and electrically coupled with the battery (“the power control module 110 make contact with the power terminals 153 and 155 of the battery cell 151” [0057]), the module comprising:
	a circuit board (“substrate 112” [0026]) characterized by a first surface (the side of 112 that contains chip parts 122 and 124 in Fig. 2) and a second surface opposite the first surface (the side, or surface, of substrate 112 that is shown in Fig. 4);
	a first conductive tab electrically coupling the module with the first electrode terminal (132 Fig. 4, “battery connection terminal” [0036]); and
	a second conductive tab electrically coupling the module with the second electrode terminal (134 Fig. 4, “battery connection terminal” [0036]).
Kim teaches wherein the module comprises:
a mold (120 Fig. 2, “resin member” [0120]) extending from the first surface of the circuit board (Fig. 2 where resin member 120 extends along the side of 112 that contains the chip parts 122 and 124) toward the one or more battery cells (Fig. 4 where the back side of 110 that is other than 112 extends toward 152 of battery cell 151), wherein the mold extends across the second electrode terminal and the port (Fig. 5 – 120 extends across 155 and 152, respectively) between the first electrode terminal and a lateral edge of the battery (Fig. 5 – 120 extends from 153 to the left edge of 152 of the battery cell); and
wherein the second conductive tab extends about a lateral edge of the module across the mold (Fig. 2 – second conductive tab 134 wraps around the right side of the module 110) and between the mold and the battery (Fig. 5 – 135 is between 120 and 152 of the battery cell).
Kim further teaches that the mold protects elements of the circuit board by encapsulation ([0032]), and that the second conductive tab is configured to make contact with the second electrode terminal of the battery to provide the module on the port of the battery where the module includes a battery protection circuit ([0056]-[0057]) to detect an overcharge, overdischarge, or overcurrent state of the battery ([0027]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a mold to the module of Lee, and to modify the second conductive tab of the module of Lee in view of Kim, wherein the mold extending from the first surface of the circuit board toward the one or more battery cells, wherein the mold extends across the second electrode terminal and the port between the first electrode terminal and a lateral edge of the battery; and wherein the second conductive tab extends about a lateral edge of the module across the mold and between the mold and the battery, in order to achieve protection of elements of the circuit board by encapsulation,  to provide the module on the port of the battery where the module includes a battery protection circuit to detect an overcharge, overdischarge, or overcurrent state of the battery, and to achieve the adhesive positioned between the mold and the second conductive tab (Lee Fig. 3 where there is a space below the second conductive tab that the adhesive 114 is disposed under, and the modification of the module in view of Kim positions the mold adjacent to the adhesive 114 of Lee).
Furthermore, Yang discloses a battery system (“battery pack” [0048]) comprising a module (Fig. 7 – comprising of 121 and 180) electrically coupled with a battery (“bare cell 110” [0051], “The circuit board 121 may be electrically connected to the bare cell 110” [0058]) that comprises a circuit board (“circuit board 121” [0050], 121 in Fig. 7) characterized by a first surface (“upper surface portion (u)” [0062], “u” of 121 Fig. 1) and a second surface (“lower surface (d)” [0059], “d” of 121 Fig. 1), a first conductive tab (“negative electrode lead tab” [0059]) electrically coupling the module with a first electrode terminal of the battery ([0060]), and a second conductive tab (“positive electrode lead tab 123” [0059], 123 Fig. 2) electrically coupling the module with a second electrode terminal of the battery (Fig. 2 where 123 contacts 112). Yang teaches wherein the module comprises a flexible coupling (“connection line 180” [0084], where “folding and unfolding of the connection line 180” [0078] and Fig. 8 and 9 disclose a flexible property of connection line 180) extending from a surface of the module opposite the mold (Fig. 12 – 180 extends from the second surface of 121). Yang further teaches that the flexible coupling functions as a medium for an electrical connection between the circuit board and a set device ([0063]), and between the battery system and the set device ([0077], Fig. 8), where the set device may be a mobile phone, for example, supplying driving power to the mobile device ([0083]) while maintaining an overall compact set device size ([0085]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a flexible coupling extending from a surface of the module opposite the mold to the battery system of modified Lee in further view of Yang, in order to achieve a medium for an electrical connection between the circuit board and a set device, and between the battery system and the set device, where the set device may be a mobile phone, for example, supplying driving power to the mobile device while maintaining an overall compact set device size.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721